Citation Nr: 1429801	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial compensable rating for an acquired psychiatric disorder, to include PTSD, depression and anxiety disorder, for the period prior to May 8, 2009.

3.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD, depression and anxiety disorder, for the period since May 8, 2009.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter is on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

This appeal was originally remanded by the Board in November 2010 for further development.  While the Veteran was subsequently granted service connection for PTSD February 2012, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD remained on appeal.  

In a March 2013 decision, the Board dismissed this issue on the basis that the grant of service connection for PTSD was effectively a grant for all psychiatric problems, and there was no longer an issue in dispute.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  It is important for the Veteran to understand that the whole psychiatric disorder, whatever it is called, is evaluated by the VA, with very few exceptions that do not apply in this case, as a single problem.

The Veteran appealed this determination to the Court of Appeals for Veterans Claims (Court) which, for some reason which is unclear, pursuant to a Joint Motion for Remand, vacated the Board's decision in January 2014, and remanded for further consideration.  

In its March 2013 decision, the Board also determined that a timely Notice of Disagreement had been submitted regarding the assigned disability ratings for his service-connected PTSD.  This issue was remanded by the Board for the issuance of a statement of the case and, while now properly before the Board, was not subject to the Court's remand.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased rating for an acquired psychiatric disorder and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's acquired psychiatric disorders, to include depression, anxiety disorder, and panic disorder, are related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for acquired psychiatric disorder, other than PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

However, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the evidence establishes that the Veteran is already service-connected for PTSD.  However, the evidence also reflects that he has been diagnosed with a number of other psychiatric disorders.  For example, a July 2007 pharmacy consultation indicates that he receives medication for both depression and anxiety.  This report also indicates chronic insomnia.  A psychiatric evaluation from September 2010 diagnosed him with depression, with anxiety being the most prominent symptom, and a prior evaluation from July 2010 also diagnosed panic disorder.  

As was indicated during these evaluations, the psychiatric symptoms the Veteran experiences are clearly interrelated.  Moreover, it is reasonable that his various psychiatric diagnoses such as depression, anxiety, panic disorder, or any other similar disorders are part of his overarching PTSD.  Therefore, service connection is warranted for these disorders as well.  They are part of the same problem.

Given that disability ratings are based on an evaluation of symptoms rather than specific disorders, the Veteran is advised that this decision is unlikely to reflect an actual change in benefits.  Compare Clemons v. Shinseki, 23 Vet. App. 1 (2009) with Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).



ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is granted.


REMAND

As to the issue of entitlement to an increased rating for an acquired psychiatric disorder (to now include PTSD, depression, panic disorder, and any other psychiatric disorder raised by the record), the Veteran filed a VA Form-9 in May 2013 indicating that he wished to be scheduled for a hearing before the Board via live videoconference.  A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103 (2013).  Accordingly, he should be scheduled for a hearing before the Board at the RO facility in San Diego, California, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2013).

Additionally, while the Veteran submitted a claim for TDIU in June 2013, a claim for an increased rating includes a claim for TDIU if warranted by the evidence of record.  Therefore, this issue is already on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, it may not be considered until the underlying claim is first resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board before a Veterans Law Judge via videoconference from the RO in accordance with 38 C.F.R. § 20.704 in the order that the request was received.  This hearing may also be conducted in person, if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


